Citation Nr: 0722361	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-18 940 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1963 to November 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In March 2006, the Board remanded this case for 
additional evidentiary development, including obtaining 
Social Security Administration records.

It is noted that in February 2006, the veteran testified 
before a Veterans Law Judge (VLJ) who no longer works at the 
Board.  An April 2007 letter informed the veteran of this 
fact, and offered the veteran an opportunity for a hearing 
before another VLJ.  In May 2007, the veteran indicated that 
he did not want an additional hearing.  



FINDING OF FACT

The positive evidence of record, which indicates a diagnosis 
of hypertension within a year of service and/or suggested it 
was possible hypertension was attributable to service, at 
least balances out any negative evidence to bring the 
evidence to equipoise.  



CONCLUSION OF LAW

Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, application of the 
Veteran's Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), need to be considered at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service of 90 days or more during a period of war and the 
chronic diseases of cardiovascular-renal disease, including 
hypertension, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran has contended that he had symptoms of 
hypertension in service, and was diagnosed as having the 
disease within a year of service.  

The veteran's service medical records contain several 
treatment notes from January 1965 that the veteran had 
occipital headaches, which were eventually relieved with 
Robaxin.  A March 1996 separation examination found blood 
pressure at 122/74.  

Records from the Social Security Administration (SSA) contain 
a May 1995 private treatment record wherein the veteran had 
been admitted with an acute cerbrovascular accident and 
history of hypertension with poorly controlled blood 
pressure.  Under history of present illness, it was noted 
that the veteran had had hypertension for 10 years.  An 
August 1995 SSA examination noted a history of hypertension 
for 25 years.

In April 1999 the veteran submitted a letter from John L. 
Gerich, M.D., who stated that he was a retired medical doctor 
who had treated the veteran after he was discharged from the 
Army and throughout the early 1970s and early 1980s.  Though 
the veteran's clinical records were not available, Dr. Gerich 
remembered treating the veteran for hypertension.  

Dr. Gerich wrote another letter, dated February 2000, which 
stated that although his medical records were not available 
at the present time, he recalled seeing and treating the 
veteran for hypertension shortly after his November 1966 
discharge; he had treated the veteran for persistent 
hypertension on numerous visits over several years.  

In August 2006, the veteran underwent a VA examination.  He 
told the examiner that he was not treated for blood pressure 
in the military, but was seen within 10-12 days of release by 
Dr. Gerich.  He had been told to cut back on salt, and was 
given a diuretic.  The examiner noted Dr. Gerich's statements 
of record.  The examiner was not sure whether the veteran had 
high blood pressure in the military; he had been 22 years old 
when he got out.  Military records had mentioned tension 
headache, and the veteran was 51 when he had his stroke.  The 
examiner stated as follows:  "I can only speculate that it 
is as likely as not that hypertension was related to the 
veteran's military service as his primary care doctor treated 
him for persistent hypertension after his military 
discharge."  Further, the examiner again noted that the 
veteran developed cerebrovascular accident at early age of 
51, and that maybe his blood pressure was not adequately 
controlled.  The assessment was hypertension controlled with 
medications.  

Upon consideration of the preceding, it is determined that 
the positive evidence of record at least brings the evidence 
to equipoise concerning whether hypertension is related to 
service.  Notably, the veteran's treating physician, Dr. 
Gerich, stated that he had treated the veteran shortly after 
discharge for hypertension.  Further, the August 2006 VA 
examiner had not ruled out the possibility that the veteran's 
hypertension was related to service, and in fact even implied 
that it was possible.  

The VA claims adjudication process is guided by the benefit 
of the doubt doctrine.  That is, a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, and under that guidance, the evidence in favor of the 
claim has provided enough support in order to grant the 
claim.  


ORDER

Service connection for hypertension is granted.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


